293 S.W.3d 454 (2008)
In the Matter of Leona HACKMAN.
No. ED 90554.
Missouri Court of Appeals, Eastern District, Division Five.
July 8, 2008.
Claude Knight, Joshua Knight, Co-Counsel, St. Charles, MO, for appellant.
Jennifer Gardner, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, C.J, MARY K. HOFF, J, and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Leona Hackman appeals from a trial court judgment granting letters of conservatorship and appointing a conservator for her estate. Ms. Hackman argues that the trial court erred in granting the letters of conservatorship and appointing a conservator because there was not clear and convincing evidence of her disability. She further argues that the trial court did not apply the "least restrictive environment principle" in appointing a conservator.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).